The primary reason for allowance is that the cited prior art does not disclose a fiber ingredient reproduction apparatus, the apparatus including a micronizing unit, a first measurement unit, an air conditioner, a classification unit that classifies the micronized ingredients and is located outside of a first chamber, a second measurement unit, and a control unit, the apparatus good components per arrangement claimed (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748